Citation Nr: 0733535	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-17 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar spine disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1992, and had subsequent service in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the Board in May 2007.  

The issues of entitlement to service connection for cervical 
spine and lumbar spines disabilities are REMANDED to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C.  
The veteran will be notified if any further action on his 
part is required.


FINDINGS OF FACT

1.  In a June 1993 rating decision, service connection was 
denied for cervical spine and low back disabilities; the 
veteran did not file a notice of disagreement.  

2.  In June 2002, the veteran filed an informal claim to 
reopen entitlement to service connection for cervical and 
lumbar spine disabilities. 

3.  Additional evidence received since the RO's June 1993 
decision included a service department record noting 
treatment for back pain and showing an assessment of probable 
degenerative joint disease.

CONCLUSIONS OF LAW

1.  The June 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
June 1993 denial, and the claims of service connection are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In light of the favorable decision as it relates to the issue 
of whether new and material evidence has been received to 
reopen the claims of service connection for cervical and 
lumbar spine disabilities, no further discussion of VCAA is 
necessary at this point. 

Criteria & Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claims of service 
connection for cervical and lumbar spine disabilities was 
received in June 2002, and the regulation applicable to his 
appeal provides that new and material evidence means evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2007).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

However, 38 C.F.R. § 3.156(c) also provides that where new 
and material evidence consists of a relevant record from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.

In October 1992, the veteran filed a claim of service 
connection for cervical spine disability and, in April 1993, 
the veteran filed a claim of service connection for lumbar 
spine disability.  In a June 1993 rating decision, the 
veteran's claims were denied on the basis that service 
medical records did not reflect any complaints of low back 
pain, and did not reflect any disease or injury related to 
neck pain.  The veteran did not file a notice of 
disagreement, therefore, the RO's June 1993 decision is 
final.  38 U.S.C.A. § 7105(c).

In June 2002, the veteran filed a claim to reopen entitlement 
to service connection for cervical and lumbar spine 
disabilities.  In an October 2004 rating decision, the 
veteran's claims were denied on the basis that new and 
material evidence had not been received to reopen the claims.  

Evidence of record at the time of the June 1993 denial 
consisted of service medical records, private medical 
records, a January 1990 automobile accident report, and a 
December 1992 VA examination.  

Evidence received since the June 1993 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the veteran has submitted a November 1990 
service medical record which was not previously of record 
which reflects complaints of back pain, and an assessment of 
probable degenerative joint disease.  As noted, 38 C.F.R. § 
3.156(c) provides that where new and material evidence 
consists of a relevant record from the service department, 
received before or after the decision has become final, the 
former decision will be reconsidered by the adjudicating 
agency of original jurisdiction.  Because such a circumstance 
occurred in this case, that is the veteran submitted an 
addition records from the service department that addressed 
the veteran's claimed spine disabilities, the claim of 
service connection is reopened.


ORDER

New and material evidence has been received to reopen the 
claims of service connection for cervical and lumbar spine 
disabilities.  To this extent, the appeal is granted, subject 
to the directions set forth in the following remand section 
of this decision.


REMAND

The veteran is seeking service connection for disabilities of 
the lumbar and cervical spine.  In support of his claim, he 
submitted correspondence dated in April 2003 from Dr. Shawn 
E. Isdale, D.C. reflects diagnoses of segmental dysfunction 
of the lumbar spine with associated degenerative discopathy 
and L5/S1 pars defect, segmental dysfunction of the thoracic 
spine with associated scoliosis, and segmental dysfunction of 
the cervical spine with spondylolisthesis and associated 
cephalgia.  Dr. Isdale opined that a motor vehicle accident 
in service, and wear and tear factor of army training have 
caused accelerated degeneration of the veteran's spinal 
column.  

Also on file is a June 2005 private medical evaluation by 
Precha Suvunrungsi, M.D. which reflects diagnoses of 
degenerative arthritis of the cervical and lumbosacral spine 
with intervertebral disc disease plus cervical and lumbar 
radiculopathy.  Dr. Suvunrungsi opined that these clinical 
signs and symptoms probably occurred since the early 1980's 
and have worsened with time passing, however the definite 
diagnosis and extent of the veteran's disabilities could not 
be determined in just one examination. 

Initially, the Board notes that a May 1977 enlistment 
examination reflects that the veteran's 'spine, other 
musculoskeletal' was clinically evaluated as normal.  A 
December 1988 medical evaluation reflects complaints of 
chronic neck pain.  Examination revealed some crepitations 
with range of motion consistent with perhaps degenerative 
changes, and there was some question of sclerosis of the 
facets at C-6, C-7.  However, an MRI was unremarkable, and 
there were no objective findings, other than possibly some 
structural instability and weakness in the cervical spine 
area aggravated with increased activities such as driving.  A 
March 1989 service medical record reflects a diagnosis of 
mechanical neck pain.  A February 1990 service medical record 
reflects negative findings pertaining to scoliosis or 
lordosis.  

As noted, A November 1990 service medical record reflects 
complaints of back pain, and an assessment of probable 
degenerative joint disease.  An August 1992 separation 
examination reflects that the veteran's 'spine, other 
musculoskeletal' was clinically evaluated as normal.  An 
October 1992 x-ray report reflects an impression of 
questionable spondylolysis of L5 without spondylolisthesis, 
otherwise normal lumbosacral spine.  A December 1992 VA 
examination report reflects a diagnosis of cervical 
malalignment.  

The Board notes that in August 2003, the veteran underwent a 
VA examination in which a diagnosis of cervical spine strain 
was rendered.  In January 2004, the examiner provided an 
addendum etiological opinion in which it was opined that the 
veteran's neck condition is more likely related to mechanical 
imbalance derived from his spinal scoliosis.  Such opinion, 
however, is confusing in nature, and the examiner did not 
provide a diagnosis of or opinion with regard to the lumbar 
spine.  

In light of the recent association of the November 1990 
service medical record with the claims folder, the current 
diagnoses pertaining to the lumbar spine, and private 
opinions of record, the Board finds that the veteran should 
be scheduled for a VA examination to assess the nature and 
etiology of any current lumbar spine disability.  

With regard to the claimed cervical and lumbar spine 
disabilities, the Board finds that the veteran should be 
scheduled for a VA examination to assess the nature of the 
veteran's cervical and lumbar spine disabilities, a 
determination as to whether any such disabilities are 
congenital or acquired in nature, and the etiology of any 
current cervical and lumbar spine disabilities, to include 
whether the veteran sustained a superimposed injury to the 
back or neck in service, whether during service the veteran 
sustained an increase in severity beyond the natural 
progression of the disease, and whether degenerative joint 
disease manifested during service, or to a compensable degree 
within one year of separation from service.  Then, the RO 
should readjudicate the issues of entitlement to service 
connection for lumbar and cervical spine disabilities, 
consistent with the standard as stated hereinabove.  See 38 
U.S.C.A. § 1111.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
a VA examination to determine the 
nature and etiology of any current 
cervical and lumbar spine disabilities.  
It is imperative that the claims file 
be made available to and be reviewed by 
the examiner.  Any medically indicated 
special tests (such as x-rays if deemed 
medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the 
following:

     a)  The examiner should offer an 
opinion as to whether any cervical 
spine disability is an acquired 
disability, or a congenital or 
development defect, as set forth in 
38 C.F.R. § 4.9;  

     b)  If the veteran has an acquired 
cervical spine disability, then the 
examiner should offer an opinion as to 
whether the veteran's cervical 
disability pre-existed active service 
with appropriate reasons for the 
opinion with citation to the evidence;  

     c)  If the examiner determines 
that the veteran has an acquired 
cervical disability which pre-existed 
service, the examiner should offer an 
opinion as to whether there was an 
increase in the severity of the 
veteran's cervical disability in 
service, and whether such an increase 
was due to the natural progress of the 
disease;

     d)  The examiner should offer an 
opinion as to whether any current 
acquired cervical disability is 
causally related to any injury or 
disease during active duty service;  

    e)  If arthritis of the cervical 
spine is found, the examiner should 
also offer an opinion as to whether it 
manifested during service, or within 
one of separation from service.

   f)  The examiner should offer an 
opinion as to whether any lumbar spine 
disability is an acquired disability, 
or a congenital or development defect, 
as set forth in 38 C.F.R. § 4.9;  

     g)  If the veteran has an acquired 
lumbar spine disability, then the 
examiner should offer an opinion as to 
whether the veteran's lumbar disability 
pre-existed active service with 
appropriate reasons for the opinion 
with citation to the evidence;  

     h)  If the examiner determines 
that the veteran has an acquired lumbar 
disability which pre-existed service, 
the examiner should offer an opinion as 
to whether there was an increase in the 
severity of the veteran's lumbar 
disability in service, and whether such 
an increase was due to the natural 
progress of the disease;

     i)  The examiner should offer an 
opinion as to whether any current 
acquired lumbar disability is causally 
related to any injury or disease during 
active duty service;  

     j)  If arthritis of the lumbar 
spine is found, the examiner should 
also offer an opinion as to whether it 
manifested during service, or within 
one of separation from service.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

2.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issues of entitlement to 
service connection for cervical and 
lumbar spine disabilities.  If the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



